Order entered July 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00686-CV

                    IN THE INTEREST OF A.W., ET AL., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. 12-01084-W

                                          ORDER
       We GRANT appellant’s June 30, 2014 motion for an extension of time to file a brief TO

THE EXTENT that appellant shall file her brief on or before JULY 22, 2014. We caution

appellant that no further extension of time will be granted in this accelerated termination case

absent extraordinary circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE